Citation Nr: 0514695	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
improved pension benefits in the amount of $17,744.00 was 
properly created.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the veteran withdrew his September 2001 
hearing request in correspondence dated in February 2002. 
 
The Board notes that that veteran also requested a waiver of 
recovery of this overpayment.  The Committee on Waivers and 
Compromises denied this request in a May 2002 decision, which 
the veteran did not appeal.  Therefore, that issue is not 
currently before the Board.  

Finally, the Board observes that in a statement associated 
with his December 2001 Financial Status Report, the veteran 
indicated that he had no income other than his VA service-
connected disability compensation and asked that his non-
service-connected pension benefits be restored.  The Board 
finds no indication that the RO has addressed this claim.  
The matter is therefore referred to the RO for the 
appropriate action.     


FINDINGS OF FACT

1.  The RO granted the veteran VA improved pension benefits 
effective June 1, 1998, based on the veteran's report that he 
had no household income.  

2.  In an Improved Pension Eligibility Verification Report 
(EVR) dated in February 2001, the veteran reported that his 
spouse and child had received other income in 2000 and 
anticipated continued receipt of that income in 2001.  

3.  In August 2001, the RO terminated the veteran's improved 
pension benefits effective January 1, 2000, due to excessive 
income, resulting in an overpayment of $17,744.00.   

4.  Subsequently received tax records reflected that the 
veteran's household received income from a business in 1998, 
1999, and 2000.   


CONCLUSION OF LAW

The overpayment of VA improved pension benefits in the amount 
of $17,744.00 was properly created.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the U. S. Court of 
Appeals for Veterans Claims held in Barger v. Principi, 16 
Vet. App. 132 (2002), that the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA), is not applicable to indebtedness claims.  Therefore, 
the Board will proceed to evaluate the appeal.

Factual Background

The veteran submitted his claim for VA non-service-connected 
disability pension benefits in May 1998.  In the claim, he 
stated that there was no income or assets for the veteran, 
his spouse, of any of his three children.  However, during an 
August 1998 VA psychiatric examination, the veteran related 
that he owned as gasoline station and that his oldest son 
worked with him.  During the August 1998 VA general medical 
examination, he indicated that he worked until present in a 
gas station.  

In an October 1998 rating decision, the RO granted improved 
pension benefits effective from June 1998.  The November 1998 
notice letter explained that the award was based on the 
veteran's report of zero income for himself and his dependent 
spouse and children.  The letter advised the veteran that his 
pension rate depended on his income and that it was his 
responsibility to promptly report any changed in family 
income or net worth.  

The veteran submitted an Improved Pension Eligibility 
Verification Report (EVR) in February 2001.  At that time, he 
indicated that he received monthly income (from an 
unspecified source) for 2000 in the amount of $1,022.00.  His 
spouse received income (from an unspecified source) of 
$1,210.00 per month for 2000.  In addition, his youngest son 
received Social Security benefits in the amount of $125.00 
per month for 2000.  All of income amounts were anticipated 
to continue for 2001.  In addition, the veteran's spouse had 
$3,000.00 in cash or non-interest-bearing accounts.  The 
veteran also reported unreimbursed medical expenses totaling 
$2,135.00 for 2000.    

By letter dated in August 2001, the RO advised the veteran 
that, based on the information he provided, his improved 
pension benefits were terminated effective January 1, 2000.  
It explained that the applicable maximum annual pension rate 
for 2000 was $7,706.00 and that information he provided 
indicated that his income for 2000 exceeded that rate.  An 
August 2001 notice informed the veteran that, due to the 
termination of pension, an overpayment had been created in 
the amount of $17,744.00.  

In his December 2001 Financial Status Report, the veteran 
related that his wife had been self-employed from January 
1998 through February 2001.  He explained that as of March 1, 
2001, they transferred the gas station to his oldest son.  

In a February 2002 statement, the veteran's oldest son 
related that his grandfather owned a gas station and that he 
was the administrator of that gas station since March 2001.  
He had worked there for about 10 years.  From working there, 
he had a net income of $6,241.00 in 1999 and approximately 
$3,000.00 in 2000.  Similarly, the veteran's second son 
offered a statement in February 2002 in which he related this 
grandfather owned a gas station.  He worked at the station in 
1999 and earned a net income of $4,160.00.  

With his March 2004 substantive appeal, the veteran included 
a November 2002 statement from R. C. R., an accountant.  He 
stated that, prior to the RO's termination of the veteran's 
pension, "the bank account had been transferred to his son [ 
], who assumed the administration and operation of the 
garage."  His son was in charge of the garage for 1999, 
2000, and 2001, but no sale or transfer was accomplished 
because it was a family business.  The business was kept in 
the name of the veteran and his spouse, even though it really 
belonged to their son.  By 2001, they finally secured all 
permits and licenses in the son's name.  

Tax information provided by the veteran revealed that he and 
his spouse had the following net income attributable to 
business: $17,599.00 in 1998, $14,487.00 in 1999, and 
$5,906.00 in 2000.  

Analysis

Pension benefits are available to a veteran who is 
permanently and totally disabled due to non-service connected 
disabilities.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. 
§ 3.342(a) (2004).  Basic entitlement exists if the veteran 
had qualifying wartime service, is permanently and totally 
disabled due to non-service connected disability not due to 
his willful misconduct, who meets the net worth limitations, 
and if his annual income does not exceed the maximum annual 
pension rate.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(b)(3).  
See 38 C.F.R. § 3.23(a) (discussing the maximum annual rate 
for improved pension).      

A veteran's annual income includes the annual income of the 
veteran's dependent spouse and the annual income of each 
child of the veteran in the veteran's custody or to whose 
support the veteran reasonably contributes.  38 C.F.R. § 
3.23(d)(4).  Payments of any kind from any source shall be 
counted as income during the twelve-month annualization 
period in which received unless specifically excluded by law 
or regulation.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  
See 38 U.S.C.A. § 1503(a) and 38 C.F.R. § 3.272 (listing the 
monies and benefits excluded from income).  Gross income from 
a business, reduced by necessary operating expenses, is 
included as countable income.  38 C.F.R. § 3.271(c).

The Board finds that the overpayment in question in the 
amount of $17,744.00 was properly created.  The information 
provided by the veteran himself demonstrates that, contrary 
to his report in his May 1998 claim, he had household income 
from 1998 to 2001.  Despite the argument that the veteran's 
oldest son actually ran the family business from 1999, the 
veteran does not actually dispute that he received income 
from that business.  In fact, the veteran's tax returns 
confirm receipt of that income.  The veteran's household 
income for 2000, as self-reported in the February 2001 EVR, 
was $28,284.00, which far exceeds the maximum annual pension 
rate for that year, even when reduced by reported 
unreimbursed medical expenses.  See 38 C.F.R. § 3.272(g).  
Because the income exceeded the maximum pension rate, the 
termination of benefits and the consequent creation of the 
debt was proper.       

The Board notes that, as discussed above, eligibility for 
pension is also subject to limitation on net worth (or corpus 
of estate).  Pension shall be denied or discontinued when the 
corpus of the estate of the veteran, and of the veteran's 
spouse, are such that under all the circumstances, including 
consideration of the annual income of the veteran, the 
veteran's spouse, and the veteran's children, it is 
reasonable that some part of the corpus of such estates be 
consumed for the veteran's maintenance.  38 C.F.R. § 
3.274(a).  For pension purposes, a gift of property made by 
an individual to a relative residing in the same household 
shall not be recognized as reducing the corpus of the 
grantor's estate.  38 C.F.R. 
§ 3.276(b).  

In this case, the veteran has argued that the family 
business, a gas station, was actually run by the veteran's 
oldest son since 1999 and was in fact transferred to him in 
March 2001.  However, as the RO has noted, there is no legal 
documentation of any transfer of record.  In any event, the 
Board emphasizes that tax returns for the year 2000 indicated 
that the veteran lived at the same address as his oldest son, 
to whom the gas station business was allegedly transferred in 
March 2001.  Therefore, pursuant to VA regulation, the 
purported transfer to the son does not reduce the veteran's 
net worth for purposes of pension eligibility. Id.  




ORDER

As the overpayment of VA improved pension benefits in the 
amount of $17,744.00 was properly created, the appeal is 
denied. 




	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


